Exhibit 10.58
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
effective as of July 2, 2008 (the “Effective Date”), by and between FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), and
WILLIAM P. FOLEY, II (the “Employee”). In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
     1. Purpose. This Agreement amends and restates, in its entirety, the
obligations of the parties under the agreement between the Company and the
Employee, dated as of October 24, 2006 (the “Prior Agreement”). The purpose of
this Agreement is to recognize the Employee’s significant contributions to the
overall financial performance and success of the Company and to provide a
single, integrated document which shall provide the basis for the Employee’s
continued employment by the Company.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive capacity as
Executive Chairman. The Employee accepts such employment and agrees to undertake
and discharge the duties, functions and responsibilities set forth in Appendix A
attached hereto. In addition to the duties and responsibilities specifically
assigned to the Employee pursuant to Appendix A, the Employee will perform such
other duties and responsibilities as are from time to time assigned to the
Employee by the Board of Directors of the Company (the “Board”) in writing,
consistent with the terms and provisions of this Agreement.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. Notwithstanding any
termination of the Employment Term or the Employee’s employment, the Employee
and the Company agree that Sections 8 through 10 shall remain in effect until
all parties’ obligations and benefits are satisfied thereunder.
     4. Salary. During the Employment Term, the Company shall pay the Employee
an annual base salary, before deducting all applicable withholdings, of no less
than $125,000 per year, payable at the time and in the manner dictated by the
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Board or the Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the “Annual Base Salary”).

 



--------------------------------------------------------------------------------



 



     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   the standard Company benefits enjoyed by the Company’s other top
executives as a group;     (b)   medical and other insurance coverage (for the
Employee and any covered dependents) provided by the Company to its other top
executives as a group, which the Employee has not elected to receive as of the
date hereof because he receives such insurance coverage from another employer;  
  (c)   supplemental disability insurance sufficient to provide two-thirds of
the Employee’s pre-disability Annual Base Salary, which the Employee has not
elected to receive as of the date hereof because he receives such insurance from
another employer;     (d)   an annual incentive bonus opportunity under the
Company’s annual incentive plan (“Annual Bonus Plan”) for each calendar year
included in the Employment Term, with such opportunity to be earned based upon
attainment of performance objectives established by the Committee (“Annual
Bonus”). The Employee’s target Annual Bonus under the Annual Bonus Plan shall be
no less than 250% of the Employee’s Annual Base Salary (collectively, the target
and maximum are referred to as the “Annual Bonus Opportunity”). The Employee’s
Annual Bonus Opportunity may be periodically reviewed and increased (but not
decreased without the Employee’s express written consent) at the discretion of
the Committee. The Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Board determines otherwise, no Annual Bonus shall be
paid to the Employee unless the Employee is employed by the Company, or an
affiliate thereof, on the Annual Bonus payment date; and     (e)   participation
in the Company’s equity incentive plans.

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with the Employee’s position and in accordance with the Company’s standard
policies, or as the Board may approve. In addition, the Employee shall be
entitled to such holidays consistent with the Company’s standard policies or as
the Board or the Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.

 



--------------------------------------------------------------------------------



 



     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Disability (as that term is defined in
Subsection 8(e)), Cause (as that term is defined in Subsection 8(d)), or Good
Reason (as that term is defined in Subsection 8(f)), sets forth in reasonable
detail the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to the Employee’s Disability. A
Notice of Termination from the Employee shall specify whether the termination is
with or without Good Reason.

  (b)   Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the thirtieth (30th) day following the
date the Notice of Termination is given) or the date of the Employee’s death.

  (c)   No Waiver. The failure to set forth any fact or circumstance in a Notice
of Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

  (d)   Cause. For purposes of this Agreement, a termination for “Cause” means a
termination by the Company based upon the Employee’s: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company that would
otherwise constitute Good Reason); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty;
(iv) material breach of this Agreement; or (v) failure to materially cooperate
with or impeding an investigation authorized by the Board. The Employee’s
termination for Cause shall be effective when and if a resolution is duly
adopted by an affirmative vote of at least 3/4 of the Board (less the Employee),
stating that, in the good faith opinion of the Board, the Employee is guilty of
the conduct described in the Notice of Termination and such conduct constitutes
Cause under this Agreement; provided, however, that the Employee shall have been
given reasonable

 



--------------------------------------------------------------------------------



 



      opportunity (A) to cure any act or omission that constitutes Cause if
capable of cure and (B), together with counsel, during the thirty (30) day
period following the receipt by the Employee of the Notice of Termination and
prior to the adoption of the Board’s resolution, to be heard by the Board.

  (e)   Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon the Employee’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination; provided, however, that if the Employee is not a participant in the
Company’s long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated based upon Disability if he would have been
entitled to benefits under the Company’s long-term disability plan or policy had
he been a participant on his Date of Termination.

  (f)   Good Reason. For purposes of this Agreement, a termination for “Good
Reason” means a termination by the Employee during the Employment Term based
upon the occurrence (without the Employee’s express written consent) of any of
the following:

  (i)   a material diminution in the Employee’s position or title, or the
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position or title;     (ii)   a material diminution in the Employee’s
Annual Base Salary or Annual Bonus Opportunity;     (iii)   within six
(6) months immediately preceding or within two (2) years immediately following a
Change in Control: (A) a material adverse change in the Employee’s status,
authority or responsibility (e.g., the Employee no longer serving as Executive
Chairman would constitute such a material adverse change); (B) a material
adverse change in the position to whom the Employee reports (including any
requirement that the Employee report to a corporate officer or employee instead
of reporting directly to the Board) or to the Employee’s service relationship
(or the conditions under which the Employee performs his duties) as a result of
such reporting structure change, or a material diminution in the authority,
duties or responsibilities of the position to whom the Employee reports; (C) a
material diminution in the budget over which the Employee has managing
authority; or (D) a material change in the geographic location of the Employee’s
principal place of employment (e.g., the Company has determined that a
relocation of more than thirty-five (35) miles would constitute such a material
change); or     (iv)   a material breach by the Company of any of its
obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety
(90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of the Employee’s Notice of Termination.
     9. Obligations of the Company Upon Termination.

  (a)   Termination by the Company for a Reason Other than Cause, Death or
Disability and Termination by the Employee for Good Reason or following a Change
in Control. If the Employee’s employment is terminated by: (1) the Company for
any reason other than Cause, Death or Disability; or (2) the Employee for
(x) for Good Reason or (y) for any reason during the period immediately
following a Change in Control and ending on the six (6) month anniversary of
such Change in Control:

  (i)   the Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to the Employee for expenses incurred prior to the
Date of Termination; and (C) no later than March 15th of the year in which the
Date of Termination occurs, any earned but unpaid Annual Bonus payments relating
to the prior calendar year;     (ii)   the Company shall pay the Employee no
later than March 15th of the calendar year following the year in which the Date
of Termination occurs, a prorated Annual Bonus based upon the actual Annual
Bonus that would have been earned by the Employee for the year in which the Date
of Termination occurs (based upon the target Annual Bonus Opportunity in the
year in which the Date of Termination occurred, or the prior year if no target
Annual Bonus Opportunity has yet been determined, and the actual satisfaction of
the applicable performance measures, but ignoring any requirement under the
Annual Bonus plan that the Employee must be employed on the payment date)
multiplied by the percentage of the calendar year completed before the Date of
Termination;     (iii)   the Company shall pay the Employee, no later than the
sixty-fifth (65th) calendar day after the Date of Termination, a lump-sum
payment equal to 300% of the sum of: (A) the Employee’s Annual Base Salary in
effect

 



--------------------------------------------------------------------------------



 



      immediately prior to the Date of Termination (disregarding any reduction
in Annual Base Salary to which the Employee did not expressly consent in
writing); and (B) the highest Annual Bonus paid to the Employee by the Company
within the three (3) years preceding his termination of employment or, if
higher, the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs;

  (iv)   all stock option, restricted stock and other equity-based incentive
awards granted by the Company that were outstanding but not vested as of the
Date of Termination shall become immediately vested and/or payable, as the case
may be, unless the equity incentive awards are based upon satisfaction of
performance criteria (not based solely on the passage of time); in which case,
they will only vest pursuant to their express terms; and     (v)   the Company
shall provide the Employee with certain continued welfare benefits as follows:

  (A)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, if the
Employee is covered under or receives life insurance coverage provided by the
Company on the Date of Termination, then within thirty (30) business days after
the Date of Termination, the Company shall pay the Employee a lump sum cash
payment equal to thirty-six (36) monthly life insurance premiums based on the
monthly premiums that would be due assuming that the Employee had converted his
Company life insurance coverage that was in effect on the Notice of Termination
into an individual policy.     (B)   As long as the Employee pays the full
monthly premiums for COBRA coverage, the Company shall provide the Employee and,
as applicable, the Employee’s eligible dependents with continued medical and
dental coverage, on the same basis as provided to the Company’s active
executives and their dependents until the earlier of: (i) three (3) years after
the Date of Termination; or (ii) the date the Employee is first eligible for
medical and dental coverage (without pre-existing condition limitations) with a
subsequent employer. In addition, within thirty (30) business days after the
Date of Termination, the Company shall pay the Employee a lump sum cash payment
equal to thirty-six (36) monthly medical and dental COBRA premiums based on the
level of coverage in effect

 



--------------------------------------------------------------------------------



 



      for the Employee (e.g., employee only or family coverage) on the Date of
Termination.

  (b)   Termination by the Company for Cause and by the Employee without Good
Reason. If the Employee’s employment is terminated (i) by the Company for Cause
or (ii) by the Employee without Good Reason (excluding for this purpose the
Employee terminating his employment without Good Reason during the six (6) month
period immediately following a Change in Control in accordance with
Section 9(a)), the Company’s only obligation under this Agreement shall be
payment of any Accrued Obligations.     (c)   Termination due to Death or
Disability. If the Employee’s employment is terminated due to death or
Disability, the Company shall pay the Employee (or to the Employee’s estate or
personal representative in the case of death), within thirty (30) business days
after the Date of Termination: (i) any Accrued Obligations, plus (ii) a prorated
Annual Bonus based upon the target Annual Bonus opportunity in the year in which
the Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination.     (d)   Definition of
Change in Control. For purposes of this Agreement, the term “Change in Control”
shall mean that the conditions set forth in any one of the following subsections
shall have been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of all outstanding securities of the Company;     (ii)   a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
the Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;     (iii)   a reverse
merger in which the Company is the surviving entity but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
all outstanding voting securities of the Company are transferred to or acquired
by a person or persons different from the persons holding those securities
immediately prior to such merger;

 



--------------------------------------------------------------------------------



 



  (iv)   during any period of two (2) consecutive years during the Employment
Term or any extensions thereof, individuals, who, at the beginning of such
period, constitute the Board, cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period;     (v)   the sale, transfer or other
disposition (in one transaction or a series of related transactions) of assets
of the Company that have a total fair market value equal to or more than
one-third of the total fair market value of all of the assets of the Company
immediately prior to such sale, transfer or other disposition, other than a
sale, transfer or other disposition to an entity (A) which immediately following
such sale, transfer or other disposition owns, directly or indirectly, at least
fifty percent (50%) of the Company’s outstanding voting securities or (B) fifty
percent (50%) or more of whose outstanding voting securities is immediately
following such sale, transfer or other disposition owned, directly or
indirectly, by the Company. For purposes of the foregoing clause, the sale of
stock of a subsidiary of the Company (or the assets of such subsidiary) shall be
treated as a sale of assets of the Company; or     (vi)   the approval by the
stockholders of a plan or proposal for the liquidation or dissolution of the
Company.

      For purposes of this Agreement, no event or transaction which occurred or
occurs as a result of the Contribution and Distribution Agreement dated as of
June 13, 2008 by and between the Company and Lender Processing Services, Inc.
shall constitute a Change in Control. In addition, the Employee agrees and
consents to any conversion or modification of outstanding stock options,
restricted stock or other equity-based incentive awards permissible under their
corresponding plans (if any) and/or the assignment of this Agreement in
connection with that proposed transaction.

(e) Six-Month Delay. To the extent the Employee is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.

 



--------------------------------------------------------------------------------



 



     10. Excise Tax Gross-up Payments.

   (a)   If any payments or benefits paid or provided or to be paid or provided
to the Employee or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or its subsidiaries or the termination thereof (a “Payment” and, collectively,
the “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then, except as otherwise provided in this Subsection
10(a), the Employee will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by the Employee of all
income taxes, all employment taxes and any Excise Tax imposed upon the Gross-Up
Payment (including any related interest and penalties), the Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax (including any related
interest and penalties) imposed upon the Payments. Notwithstanding the
foregoing, if the amount of the Payments does not exceed by more than three
percent (3%) the amount that would be payable to the Employee if the Payments
were reduced to one dollar less than what would constitute a “parachute payment”
under Section 280G of the Code (the “Scaled Back Amount”), then the Payments
shall be reduced, in a manner determined by the Employee, to the Scaled Back
Amount, and the Employee shall not be entitled to any Gross-Up Payment.      (b)
  An initial determination of (i) whether a Gross-Up Payment is required
pursuant to this Agreement, and, if applicable, the amount of such Gross-Up
Payment or (ii) whether the Payments must be reduced to the Scaled Back Amount
and, if so, the amount of such reduction, will be made at the Company’s expense
by an accounting firm selected by the Company. The accounting firm will provide
its determination, together with detailed supporting calculations and
documentation, to the Company and the Employee within ten (10) business days
after the date of termination of the Employee’s employment, or such other time
as may be reasonably requested by the Company or the Employee. If the accounting
firm determines that no Excise Tax is payable by the Employee with respect to a
Payment or Payments, it will furnish the Employee with an opinion to that
effect. If a Gross-Up Payment becomes payable, such Gross-Up Payment will be
paid by the Company to the Employee within thirty (30) business days of the
receipt of the accounting firm’s determination. If a reduction in Payments is
required, such reduction shall be effectuated within thirty (30) business days
of the receipt of the accounting firm’s determination. Within ten (10) business
days after the accounting firm delivers its determination to the Employee, the
Employee will have the right to dispute the determination. The existence of a
dispute will not in any way affect the Employee’s right to receive a Gross-Up
Payment in accordance with the determination. If there is no dispute, the
determination will be binding, final, and conclusive upon the Company and the
Employee. If there is a dispute, the Company and the Employee will together
select a second accounting firm, which will review the determination and the
Employee’s basis for the dispute and then will render its own determination,
which will be binding, final, and conclusive on the Company and on the Employee
for purposes of determining whether a Gross-Up Payment is required pursuant to
this Subsection 10(b) or

 



--------------------------------------------------------------------------------



 



      whether a reduction to the Scaled Back Amount is required, as the case may
be. If as a result of any dispute pursuant to this Subsection 10(b) a Gross-Up
Payment is made or additional Gross-Up Payments are made, such Gross-Up
Payment(s) will be paid by the Company to the Employee within thirty
(30) business days of the receipt of the second accounting firm’s determination.
The Company will bear all costs associated with the second accounting firm’s
determination, unless such determination does not result in additional Gross-Up
Payments to the Employee or unless such determination does not mitigate the
reduction in Payments required to arrive at the Scaled Back Amount, in which
case all such costs will be borne by the Employee.     (c)   For purposes of
determining the amount of the Gross-Up Payment and, if applicable, the Scaled
Back Amount, the Employee will be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made or the Scaled Back Amount is determined, as
the case may be, and applicable state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Employee’s residence
on the date of termination of the Employee’s employment, net of the maximum
reduction in federal income taxes that would be obtained from deduction of those
state and local taxes.     (d)   As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made, the
Employee’s Payments will be reduced to the Scaled Back Amount when they should
not have been or the Employee’s Payments are reduced to a greater extent than
they should have been (an “Underpayment”) or Gross-Up Payments are made by the
Company which should not have been made, the Employee’s Payments are not reduced
to the Scaled Back Amount when they should have been or they are not reduced to
the extent they should have been (an “Overpayment”). If it is determined that an
Underpayment has occurred, the accounting firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to or for the benefit of the Employee. If it is determined
that an Overpayment has occurred, the accounting firm shall determine the amount
of the Overpayment that has occurred and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by the Employee (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company; provided, however, that if the Company determines
that such repayment obligation would be or result in an unlawful extension of
credit under Section 13(k) of the Exchange Act, repayment shall not be required.
The Employee shall cooperate, to the extent his expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.

 



--------------------------------------------------------------------------------



 



  (e)   The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require a payment resulting
in an Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Employee is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Employee shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and     (iv)   permit the Company to participate in any proceeding
relating to such claim;

      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including related
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Subsection 10(e), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including related interest or penalties) imposed with respect to such advance
or with respect to any imputed income with respect to such advance. The
Company’s control of the contest shall be limited to issues that may impact
Gross-Up Payments or reduction in Payments

 



--------------------------------------------------------------------------------



 



      under this Section 10, and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.      (f)   If, after the receipt by the
Employee of an amount advanced by the Company pursuant to Subsection 10(e), the
Employee becomes entitled to receive any refund with respect to such claim, the
Employee shall (subject to the Company’s complying with the requirements of
Subsection 10(e)) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Subsection 10(e), a determination is made that the Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Employee in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid.    
 (g)   Any payment under this Section 10 must be made by the Company no later
than the end of the Employee’s tax year following the Employee’s tax year in
which the Employee remits the related tax payments.

     11. Non-Delegation of the Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. The Employee acknowledges that he will occupy
a position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either alone or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.

 



--------------------------------------------------------------------------------



 



     13. Non-Competition.

   (a)   During Employment Term. The Employee agrees that, during the Employment
Term, he will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to the
Company and its affiliates, and he will not engage in any way whatsoever,
directly or indirectly, in any business that is a direct competitor with the
Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company’s or its affiliates’ principal business. In addition, during the
Employment Term, the Employee will undertake no planning for or organization of
any business activity competitive with the work he performs as an employee of
the Company, and the Employee will not combine or conspire with any other
employee of the Company or any other person for the purpose of organizing any
such competitive business activity.      (b)   After Employment Term. The
parties acknowledge that the Employee will acquire substantial knowledge and
information concerning the business of the Company and its affiliates as a
result of his employment. The parties further acknowledge that the scope of
business in which the Company and its affiliates are engaged as of the Effective
Date is national and very competitive and one in which few companies can
successfully compete. Competition by the Employee in that business after the
Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee’s employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (i) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (ii), on behalf of any such competitive firm or business, not
to solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Subsection 13(b) if: (A) the Employee’s
employment is terminated by the Company without Cause; (B) the Employee
terminates employment for Good Reason; (C) the Employee’s employment is
terminated as a result of the Company’s unwillingness to extend the Employment
Term; or (D) the Employee terminates employment without Good Reason, any time
during the six (6) month period beginning on the first day following the six
(6) month anniversary of a Change in Control.      (c)   Exclusion. Working,
directly or indirectly, for any of the following entities shall not be
considered competitive to the Company or its affiliates for the purpose of this
Section 13: (i) Fidelity National Financial, Inc., its affiliates or their
successors; (ii) Lender Processing Services, Inc., its affiliates or their
successors; or (iii) the Company, its affiliates or their successors if this
Agreement is assumed by a third party as contemplated in Section 21.

 



--------------------------------------------------------------------------------



 



     14. Return of Company Documents. Upon termination of the Employment Term,
the Employee shall return immediately to the Company all records and documents
of or pertaining to the Company or its affiliates and shall not make or retain
any copy or extract of any such record or document, or any other property of the
Company or its affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions
that the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and not
produced within the scope of the Employee’s employment hereunder, shall be the
sole and exclusive property of the Company. The Employee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, it is agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of the obligations
of this Agreement, the Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from any court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. The Employee hereby acknowledges that
obligations under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18
shall survive the termination of employment and be binding by their terms at all
times subsequent to the termination of employment for the periods specified
therein. Nothing herein shall in any way limit or exclude any other right
granted by law or equity to the Company.
     17. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit under Section 9 or payment of any Gross-Up Payment pursuant to
Section 10 of this Agreement (other than due to the Employee’s death), the
Employee shall have executed a complete release of the Company and its
affiliates and related parties in such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired;
provided, however, that such release relates only to the Employee’s employment
relationship with the Company. With respect to any release required to receive
payments owed pursuant to Section 9, the Company must provide the Employee with
the form of release no later than seven (7) days after the Date of Termination
and the release must be signed by the Employee and returned to the Company,
unchanged, effective and irrevocable, no later than sixty (60) days after the
Date of Termination.
     18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.

 



--------------------------------------------------------------------------------



 



     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     21. Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that on or after a Change in Control, and following the
Employee’s termination of employment with the Company, if any party finds it
necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, the Company shall pay (on an ongoing basis) to the Employee to the
fullest extent permitted by law, all legal fees, court costs and litigation
expenses reasonably incurred by the Employee or others on his behalf (such
amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that the Employee shall reimburse the Company for the Reimbursed
Amounts if it is determined that a majority of the Employee’s claims or defenses
were frivolous or without merit. Requests for payment of Reimbursed Amounts,
together with all documents required by the Company to substantiate them, must
be submitted to the Company no later than ninety (90) days after the expense was

 



--------------------------------------------------------------------------------



 



incurred. The Reimbursed Amounts shall be paid by the Company within ninety
(90) days after receiving the request and all substantiating documents requested
from the Employee. The payment of Reimbursed Amounts during the Employee’s tax
year will not impact the Reimbursed Amounts for any other taxable year. The
rights under this Section 23 shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To the Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
To the Employee:
William P. Foley, II
c/o Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

 



--------------------------------------------------------------------------------



 



     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee’s taxable year following the taxable year in which such expense was
incurred.
       IN WITNESS WHEREOF the parties have executed this Agreement to be
effective as of the date first set forth above.

                  FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
           
 
                  WILLIAM P. FOLEY, II    
 
                       

 



--------------------------------------------------------------------------------



 



APPENDIX A
Position Title: Executive Chairman
DUTIES AND RESPONSIBILITIES: Reporting to the Board, the Employee’s duties and
responsibilities include:

  1.   member of the Company’s Board as Chairman, if so elected;     2.  
strategic planning and initiatives;     3.   mergers and acquisitions;     4.  
presiding over meetings of the Board and shareholders, if elected as Chairman of
the Board; and     5.   planning the contents and agenda of such meetings with
the assistance of the Company’s management.

 